Appeal from an order of Supreme Court at Special Term, entered in Broome County, which granted plaintiffs leave of 20 days within which to serve a complaint and which provided, upon compliance, that plaintiffs’ default in serving a complaint more than 12 months after service of a summons be excused. Appellant moved for dismissal pursuant to CPLR 3012 (subd. [b]), and the court’s failure to grant its motion was an abuse of discretion. Order modified, on the law and the facts, by striking from the decretal paragraph so much thereof as grants a 20-day extension of time to serve a complaint, and, as so modified, affirmed, without costs. (CPLR 3012, subd. [b]; Shapiro v. Exchange Mut. Ins. Co., 37 A D 2d 879; Harris v. Hampton Hotel Corp., 36 A D 2d 999.) Herlihy, P. J., Staley, Jr., Greenblott, Simons and Reynolds, JJ., concur.